Anthony Babbiebo, J.
After hearing, I find that the weight of the credible evidence clearly indicates that the respondent paid to the landlord the rents due and owing for October, 1972 and January, 1973.
The court further finds that upon the admission of the respondent there is due and owing to the petitioner the sum of $75 for April rent.
Accordingly, final judgment in favor of the petitioner in the sum of $75.
With respect to the attorney’s fees, despite paragraph 31 of the written lease, which provides for the expenses of attorney’s fees and disbursements and costs, counsel fees are denied. See Matter of Edot Realty Co. v. Levinson (54 Misc 2d 673), which decision the court is in full accord.